


Exhibit 10.21
AMENDMENT NO.2 TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER




This Amendment No. 2 to Amended and Restated Credit Agreement and Waiver (this
"Amendment'') is entered into as of March 10, 2011 by and between Vera Bradley
Designs, Inc., an Indiana corporation (the "Borrower"), and JPMorgan Chase Bank,
National Association, as administrative agent (the "Administrative Agent''),
acting with the consent of the Required Lenders.




RECITALS


A.     The Borrower, the Administrative Agent and the Lenders are party to that
certain Amended and Restated Credit Agreement dated as of October 4, 2010 (as
amended from time to time, the "Credit Agreement"). Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them by the Credit Agreement.


B.     The Borrower, the Subsidiary Guarantors and the Administrative Agent,
acting with the consent of the Required Lenders, wish to amend the Credit
Agreement and the Security Agreement and waive certain provisions thereof on the
terms and conditions set forth below.


Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:


l.     Amendments to Credit Agreement. Upon the "Effective Date" (as defined
below), the Credit Agreement shall be amended as follows:


(a)     Section 1.01 shall be amended by inserting the following new defined
term therein in the appropriate alphabetical order:


"Domestic Credit Parties" means Holdings, the Borrower and each Subsidiary
Guarantor that is a Domestic Subsidiary.


(b)     Section 5.l0(a)(ii) shall be amended by inserting the following words at
the end thereof after the words ."Administrative Agent" and before the".":


(such pledge to occur and related documentation to be delivered within ten (10)
Business Days (or such longer period as the Administrative Agent may agree)
after such Foreign Subsidiary becoming a Material Subsidiary


(c)     Section 6.04(c) shall be amended and restated in its entirety to read as
follows:


(c)     loans, advances or investments made among the Domestic Credit Parties;


(d)     Section 6.04(f) shall be amended by deleting the period at the end
thereof and inserting in its place "; and".


(e)     Section 6.04 shall be amended by inserting the following new clause
(g)therein:


(g)     loans by the Borrower to Vera Bradley (Japan) K.K. in an aggregate
amount not to exceed $10,000,000 at any time outstanding.












CHI:2506144.4




--------------------------------------------------------------------------------






2.    Amendments to Security Agreement. Upon the Effective Date, the first
sentence of Section 4.4(a) of the Security Agreement shall be amended and
restated in its entirety to read as follows: ·


Except as otherwise permitted by the Credit Agreement, no Grantor shall (i)
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the date hereof
or (ii) otherwise change its name, identity or corporate structure unless, in
the case of the foregoing clause (ii), the Collateral Agent shall·have
determined in its sole discretion that such UCC filings and other actions as are
necessary to protect the interests of the Lenders and Collateral Agent hereunder
and in respect of the security interest granted hereby have been made or taken.


3.    Waiver. The Administrative Agent, acting with the consent of the Required
Lenders, hereby waives (a) any breach of Section 4.4(a) of the Security
Agreement arising solely as a result of Vera Bradley Retail Stores, LLC changing
its legal name to Vera Bradley Sales, LLC and (b) any Defaults or Events of
Default under the Credit Agreement or any other Credit Document relating solely
to such breach.


4.    Representations and Warranties of the Borrower. The Borrower and each
Subsidiary Guarantor represent and warrant that:


(a)     The execution, delivery and performance by the Borrower or such
Subsidiary Guarantor, as applicable, of this Amendment have been duly authorized
by all necessary corporate or limited liability company action, as applicable,
and that this Amendment is a legal, valid and binding obligation of the Borrower
or such Subsidiary Guarantor, as applicable, enforceable against the Borrower or
such Subsidiary Guarantor, as applicable, in accordance with its terms, except
as the enforcement thereof may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally or by general principles of equity;


(b)     After giving effect to this Amendment, each of the representations and
warranties contained in the Credit Agreement (treating this Amendment as a
Credit Document for purposes thereof) and the other Credit Documents is true and
correct on and as of the date hereof (except to the extent that such
representation or warranty expressly refers to an earlier date, in which case it
shall be true and correct as of such earlier date); and


(c)        After giving effect to this Amendment, no Default has occurred and is
continuing.


5.     Effective Date. This Amendment shall become effective on the date (the
''Effective Date") on which the following conditions have been satisfied:


(a)     The execution and delivery hereof by the Borrower, each Subsidiary
Guarantor and the Administrative Agent, acting with the consent of the Required
Lenders; and


(b)     The execution and delivery by Holdings and each of the Subsidiary
Guarantors of a Reaffirmation substantially in the form of Exhibit A hereto.


6.     Reference to and Effect Upon the Credit Documents.


(a)        Except as specifically amended above, the Credit Agreement, the
Security Agreement and the other Credit Documents shall remain in full force and
effect and are hereby ratified and confirmed.


(b)        The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
the Collateral Agent or any Lender under the Credit Agreement, the Security
Agreement or any Credit Document, nor constitute a waiver of any provision of
the Credit Agreement, the Security Agreement or any Credit Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, (i)
each reference in the Credit Agreement to "this Agreement", "hereunder",
"hereof", ''herein" or words of similar import shall mean and be a reference to
the Credit Agreement as amended hereby and (ii) each reference in the Security
Agreement to "this Agreement”, "hereunder", ''hereof", "herein" or words of
similar import shall mean and be a reference to the Security Agreement as
amended hereby.




--------------------------------------------------------------------------------








7.     Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.


8.     Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.


9.     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.


10.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of manually executed counterpart
hereof.


[signature page follows]










--------------------------------------------------------------------------------




IN WTINESS WHEREOF, the parties haw executed this Amendment as of the date and
year first above written.


 
 
 
 
VERA BRADLEY DESIGNS, INC.
 
 
 
 
/s/ David R. Traylor
 
 
 
 
Name: David R. Traylor
 
 
 
 
Title: Treasurer



 
 
 
 
VERA BRADLEY SALES, LLC
 
 
 
 
/s/ David R. Traylor
 
 
 
 
Name: David R. Traylor
 
 
 
 
Title: Treasurer



 
 
 
 
VERA BRADLEY INTERNATIONAL, LLC
 
 
 
 
/s/ David R. Traylor
 
 
 
 
Name: David R. Traylor
 
 
 
 
Title: Treasurer



 
 
 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent and
Collateral Agent acting with the consent of the Required Lenders
 
 
 
 
/s/ Stephanie L. Yoder, V.P.
 
 
 
 
Name: Stephanie L. Yoder
 
 
 
 
Title: Vice President





















































[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement and
Waiver]




--------------------------------------------------------------------------------




EXHIBIT A


REAFFIRMATION


Each of the undersigned (i) acknowledges receipt of a copy of Amendment No. 2 to
Amended and Restated Credit Agreement and Waiver (the "Amendment"), amending the
Amended and Restated Credit Agreement dated as of October 4, 2010 (as amended
from time to time, the "Credit Agreement") and the Security Agreement and
waiving certain provisions thereof, (ii) consents to the Amendment and each of
the transactions referenced therein, and (iii) hereby reaffirms its obligations,
as applicable, under the Subsidiary Guaranty dated as of November 26, 2008 and
the Parent Guaranty dated as of October 4, 2010, each, in favor of JPMorgan
Chase Bank, National Association, as Administrative Agent. Capitalized terms
used herein shall have the meanings ascribed to them by the Credit Agreement.


Dated as of March 10, 2011


 
 
 
 
VERA BRADLEY, INC.
 
 
 
 
/s/ David R. Traylor
 
 
 
 
Title: Treasurer



 
 
 
 
VERA BRADLEY SALES, LLC
 
 
 
 
/s/ David R. Traylor
 
 
 
 
Title: Treasurer



 
 
 
 
VERA BRADLEY INTERNATIONAL, LLC
 
 
 
 
/s/ David R. Traylor
 
 
 
 
Title: Treasurer





